FILED
                            NOT FOR PUBLICATION                              FEB 22 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MARICELA CASTILLO VALENCIA,                      No.   15-73274
AKA Maricela Alvarez,
                                                 Agency No. A205-712-891
              Petitioner,

 v.                                              MEMORANDUM*

JEFFERSON B. SESSIONS, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 14, 2017**

Before:      GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

      Maricela Castillo Valencia, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order affirming without opinion an

immigration judge’s (“IJ”) decision denying a continuance and relief from


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.

      **     The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal. We dismiss the petition for review.

      We lack jurisdiction to consider Castillo Valencia’s unexhausted challenges

to the IJ’s denial of a continuance. See Zara v. Ashcroft, 383 F.3d 927, 931 (9th

Cir. 2004) (the exhaustion requirement applies to streamlined cases).

      To the extent Castillo Valencia contends that former counsel’s failure to

raise certain arguments to the IJ constituted ineffective assistance of counsel or that

her convictions did not render her ineligible for relief, we also lack jurisdiction to

consider those unexhausted contentions. Id.

      PETITION FOR REVIEW DISMISSED.




                                           2                                     15-73274